Case 1:15-cr-00252-PKC-RML Document 1234 Filed 04/12/19 Page 1 of 2 PageID #: 20000
                                                       U.S. Department of Justice


                                                       United States Attorney
                                                       Eastern District of New York
   SPN/MKM/KDE                                         271 Cadman Plaza East
   F. #2015R00707                                      Brooklyn, New York 11201


                                                       April 12, 2019


   By ECF and Hand

   The Honorable Pamela K. Chen
   United States District Judge
   Eastern District of New York
   225 Cadman Plaza East
   Brooklyn, New York 11201

                  Re:    United States v. Brayan Jiménez,
                         Criminal Docket No. 15-252 (S-1) (PKC) (RML)

   Dear Judge Chen:

                   The government respectfully submits this letter following the April 4, 2019
   restitution hearing as to defendant Brian Jiménez to propose a schedule for the defendant’s
   payment of restitution and forfeiture.

                 The government proposes that the defendant be ordered to make payments on the
   following schedule:

             Nov. 20, 2019: 10% of gross income, if any, received from the date of the restitution
              order.

             May 20, 2020 and every six months thereafter: 10% of gross income, if any, received
              since the previous payment date.

                   In light of the number of defendants held jointly and severally liable for victim
   losses in this case and the prospect that additional defendants will be added to that number,
   the government proposes that the defendant’s payments go toward restitution until his
   restitution obligation has been satisfied and then continue on the same schedule until the
   forfeiture obligation is satisfied. Counsel for the defendant proposes that half of each
   payment of 10% of gross income should be allocated to restitution and half to forfeiture. The
   defendant proposes that in the event he satisfies his forfeiture obligation before his restitution
   obligation, or vice versa, the full amount of each payment would be then applied to the
   remaining obligation.
Case 1:15-cr-00252-PKC-RML Document 1234 Filed 04/12/19 Page 2 of 2 PageID #: 20001
   The Honorable Pamela K. Chen
   April 12, 2019
   Page 2

                   The government notes that the payment dates set forth above correspond to the
   restitution payment dates set by the Court for defendants Juan Ángel Napout, José Maria Marin,
   Eduardo Li and Rafael Salguero. See ECF Dkt. No. 1128 (proposed payment schedule for
   Napout and Marin), ECF Entry dated Dec. 19, 2018 (order setting payment schedule); ECF Dkt.
   No. 1209 (Restitution Order as to Li and Salguero). Accordingly, the proposed schedule
   contemplates that defendants owing restitution will make payments on the same date until the
   restitution obligations are satisfied. The government submits that this schedule will balance the
   interest in securing timely payment for victims with the interest in leaving room for additional
   defendants to contribute to restitution, subject to further scheduling orders and their ability to
   pay, and for the government to seek approval to use forfeited funds to cover victim losses. The
   government proposes that, in advance of each payment date, the government, the defendants, and
   the victims advise the Court, as warranted, of any reductions in the outstanding restitution
   amounts owed to the victims due to restoration of forfeited funds or recovery of losses from
   other sources.


                                                       Respectfully submitted,

                                                       RICHARD P. DONOGHUE
                                                       United States Attorney

                                                By:      /s/
                                                       Samuel P. Nitze
                                                       M. Kristin Mace
                                                       Keith D. Edelman
                                                       Assistant U.S. Attorneys
                                                       718-254-7000

   cc:    Clerk of Court (PKC) (by ECF)
          Defense Counsel (by ECF)
